IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 15, 2012
                                     No. 11-10616
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SEALED APPELLEE 1,

                                                  Plaintiff-Appellee

v.

SEALED APPELLANT 1,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CR-4-2


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Sealed Appellant has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Sealed Appellant has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Sealed
Appellant’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.